UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6942


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN WATSON, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:13-cr-00336-TSE-IDD-1)


Submitted: November 18, 2021                                Decided: December 15, 2021


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Watson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Watson, Jr., appeals the district court’s order denying without prejudice his

motion for default judgment and forwarding his filings to the District Court for the Eastern

District of North Carolina. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Watson,

No. 1:13-cr-00336-TSE-IDD-1 (E.D. Va. May 24, 2021). We also deny Watson’s motion

for his immediate release and case dismissal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2